DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 08/12/2022.
	Claims 1 has been amended. 
	Claims 6, 9 and 26-27 have been canceled. 
	Claims 1-5, 7-8, 10-25 and 28 are currently pending and have been examined.


Response to Arguments
Regarding Claim Rejections - 35 USC § 103:
	Applicant's arguments, filed 08/12/2022, have been fully considered but they are not persuasive. The argument cited “Independent claims 1 and 18 recite, in part, "presenting, via an electronic device, [an] alert prior to occurrence of [an] upcoming scheduled clocking...wherein... the alert includes a response option that provides for [an] employee to clock in." … independent claims 1 and 18, provide for an employee (as opposed to a supervisor) to clock in for an upcoming scheduled clocking, whereas in Cherry, a supervisor fills in a missing clocking in the employee's time record”. The examiner respectfully disagrees, as the supervisor of Cherry is an employee that receives an alerted to add the missing time data in that reads on the claimed features. 

Allowable Subject Matter
	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

		Claims 1-5, 8, 10, 12 and 14-21 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2011/0258153 to Kamar et al. (“Kamar”) in view of US Pat. No. 9070162 to Cherry et al. (“Cherry”) further in view of US Pat. Pub. No. 2016/0104077 to Jackson, JR. et al. (“Jackson”) furthermore in view of US. Pat. No. 9876825 to Amar et al. (“Amar”).

		Regarding claims 1, 15 and 18. Kamar teaches a method for providing alerts prior to potential missed clockings, the method comprising:
		5retrieving, via at least one processor, historical employee clockings (Kamar, [0037]; “Using a history of low-level observations, high-level observations, and/or contextual information … compile a library of cases”) data (Kamar, Fig. 7; “retrieve or acquire events 702”. [0026]; “system 100 can acquire or receive impending or approaching events or items gleaned, for example, from a personal information manager … a user's self assessments about event attendance”. [0034]; “the user's history of activities or actions”); 
		generating, via at least one processor, a machine–learning–based predictive model trained to generate a risk score based at least in part on the labels and statistical correlations (Kamar, Fig. 7; “predict probability of forgetting about event 706”. [0057]; “At 706 the methodology can use contextual information and attributes associated with the item or approaching event to predict the probability that the user will forget about the event or item”) of the extracted features (Kamar, [0038]; “attendance predictor 206 can be completed either according to a basic machine or user initiated heuristic, with assistance from a user, in accordance with some combination of machine or user heuristic, user input, and/or artificial intelligence or machine learning techniques. Completed forms can thereafter be employed by attendance component 206 to build an individuated Bayesian network or structure that can be utilized by system 200 to predict the probability of attendance”), the risk score indicative of a likelihood that a scheduled clocking will be missed (Kamar, [0021]; “The probability of attending p(A|E) an event (m) can be conditioned on some observational evidence E. The probability of attending p(A|E) can be estimated through use of a probabilistic model that predicts attendance”);
		calculating, via the at least one processor, the extracted features for an upcoming scheduled clocking within a prediction window (Kamar, [0041]; “Memory predictor 210 and/or details predictor 212 can employ supervised learning to predict the memory status of a user. For example, memory predictor 210 and/or details predictor 212 can develop, construct, and/or utilize forms that allow users to enter values for particular memory states … future events, and/or time intervals between events”); 
		generating, via the at least one processor using the machine-learning-based predictive model and based at least in part on the calculated extracted features, a risk score for the upcoming scheduled clocking (Kamar, [0039]; “priority predictor 208 that can be employed to classify events according to priority … Priority predictor 208 … develop a form that can have event attributes with affiliated fields for labeling if an event has an objective …  machine learning, artificial intelligence, and/or machine or user developed heuristics can also be implemented with equal effect and applicability. Priority predictor 208 can utilize the data included in these forums to generate Bayesian networks for predicting or prognosticating priority values”); [[and]]
		determining, via the at least one processor and based at least in part on the risk score, that an alert corresponding to the upcoming scheduled clocking should be presented (Kamar, Fig. 7; “contrast cost of non-reminder with cost of interruption 710”. [0057]; “At 710 a comparison can be made with respect to the cost of non-reminder (e.g., the cost of not being reminded about an event or item) and a determined cost of interruption (e.g., Expected Cost of Interruption (ECI))”); and
		presenting, via an electronic device, the[[an]] alert prior to occurrence of the upcoming scheduled clocking (Kamar, Fig. 7; “disseminate reminder message if beneficial 712”. [0057]; “Based at least in part on the comparison effectuated and carried out at 710 and where it is found to be beneficial to interrupt the user, at 712 reminder messages and/or notifications can be disseminated or delivered to recipients, for example, via email”); wherein: 

		Kamar substantially discloses the claimed invention; however, Kamar fails to explicitly disclose the “identifying, via at least one processor, missed clockings based on an alignment of the historical employee clockings data; and the alert includes a response option that provides for the employee to clock in”. However, Cherry teaches: identifying, via at least one processor, missed clockings based on an alignment of the historical employee clockings data (Cherry, Fig. 8; “time punch data is validate 808”. Col. 10, lines 57-62; “At step 808, time punch data is validated. For example, at step 808, each employee's time punch record for each work shift in the set of work shifts is checked for a missing check-in or a missing check-out time if at least one of the check-in and check-out times is included in the employee's time punch record”);
		and the alert includes a response option that provides for the employee to clock in (Cherry, Fig. 8; “if time punch data is missing a check-in or check-out event for a shift, supervisor is alerted to add the missing time data 810”. Col. 10, lines 34-37; “alerting the supervisor that an issue exists with employee check-in. The alert message can also include detail, such as the employees name, photo, etc to aid the supervisor in resolving the issue”. Col. 10, lines 64-65; “at step 810, a supervisor is prompted through a supervisor's device to add the missing time punch data”).
	Therefore, it would have been obvious to one of ordinary skill in the attendance management art at the time of filing to modify Kamar to include identifying, via at least one processor, missed clockings based on an alignment of the historical employee clockings data, and the alert includes a response option that provides for the employee to clock in, as taught by Cherry, where this would be performed in order to provide an automating time puck system at the working site. See Cherry, co. 1, lines 41-43.

	The combination of Kamar in view of Cherry substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “extracting, via the at least one processor, labels each of which identifies one of the missed clockings as having been missed; extracting, via at least one processor, features representative of the missed clockings”. However, Jackson teaches:
		extracting, via the at least one processor, labels each of which identifies one of the missed clockings as having been missed (Jackson, [0013]; “The text table extraction engine employs a machine learning classification module (e.g., engine, module, algorithm, etc.) to automatically extract the cells of a text table in a non-heuristic manner (e.g., in a manner that is robust to extensive variation in the positioning of column headers and data cells)”); 
		extracting, via at least one processor, features representative of the missed clockings (Jackson, [0016]; “At 12, the text table extraction engine electronically reads raw text of training sets of tables 14 and converts the raw text into character vectors of lines (strings)”);
		Kamar teaching a system/method that develop or use predictive models, generated by machine learning tool, artificial intelligence analysis, and/or Bayesian network, of human forgetting to effectuate automated reminding based on contextual information related to user attributes associated with the item/events, and based on comparisons between expected costs for being reminded and expected costs for interrupting users regarding events, generate and deliver reminder notifications to users about items.
		Jackson teaches a system and method for text table extraction using an extraction engine. The system applies a non-heuristic, predictive machine learning algorithm to automatically extract data tables (e.g., rows and cells of tables) from documents (e.g., text-only digital documents).
		To provide the system/method of Kamar with extraction engine to extract the required data for available database as needed to identify a missing information within the data extracted, would have been obvious to one of ordinary skill in the art at the time of filing, in view of the teachings of Jackson, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (machine learning used to predictive model) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of filing, i.e., one skilled in the art would have recognized that extraction engine used in Jackson would allow the generation of a predictive model of Kamar to collect the required information, as needed, to build a precise models.
		The combination of Kamar in view of Cherry further on view of Jackson substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “generating a risk score for the upcoming scheduled clocking is performed in response to an event, extracting features representative of the missed clockings comprises identifying an employee's miss rate for at least one clocking based at least in part on a location”. However, Amar teaches:
		generating a risk score for the upcoming scheduled clocking is performed in response to an event (Amar, Fig. 3A, col. 4, lines 18-21; combining the feature-specific risk-score values 70 to a single total risk-score value 71. The feature-specific risk-score values 70 are obtainable on the basis of the feature-specific user-behavior models 26”. Fig. 7, col. 9, lines 28-31; “he risk-score engine 21 is adapted in block 104 by changing the weight of particular feature-specific risk-score values 70 in a calculation formula of the total risk-score value 71”), 
		extracting features representative of the missed clockings comprises identifying an employee's miss rate for at least one clocking based at least in part on a location (Amar, Col. 9, lines 25-28; “In block 102, features are extracted from the log data 60′ and, in block 103, an existing user model 25 is updated by including the newly extracted features into the user model 25”).
		Kamar teaches a system/method that develop or use predictive models, generated by machine learning tool, artificial intelligence analysis, and/or Bayesian network, of human forgetting to effectuate automated reminding by utilizing the system to predict the probability of attendance.
		Amar teaches he user-verification process includes determining a plurality of feature-specific risk-score values, and determining a total risk-score value indicative of user authenticity by weighting and combining the plurality of feature-specific risk-score values. If the total risk-score value is greater than a given threshold, a corrective action is performed.
		To provide the prediction system of Kamar with generate a risk score, extracting features representing the required information to the user would have been obvious to one of ordinary skill in the art at the time of filing, in view of the teachings of Amar, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (risk score calculation and provide an alert) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of filing, i.e., one skilled in the art would have recognized that extraction engine used in Amar would allow the generation of a predictive model of Kamar to identify behavior patterns.

		Regarding claim 2. The combination of Kamar in view of Cherry further in view of Jackson furthermore in view of Amar disclose the method of claim 1, wherein identifying missed clockings further comprises (see claim 1 rejection supra)
		Kamar substantially discloses the claimed invention; however, Kamar fails to explicitly disclose the “comparing scheduled clockings from a historical employee schedule against actual clockings from the historical employee clockings data in order to identify missed clockings”. However, Cherry teaches: comparing scheduled clockings from a historical employee schedule (Cherry, Fig. 8; “database sends … job numbers … 802”) against actual clockings from the historical employee clockings data (Cherry, Fig. 8; “time punch data … 804”) in order to identify missed clockings (Cherry, Fig. 8; “time punch data is validated 808”. Col. 10, lines 57-62; “At step 808, time punch data is validated. For example, at step 808, each employee's time punch record for each work shift in the set of work shifts is checked for a missing check-in or a missing check-out time if at least one of the check-in and check-out times is included in the employee's time punch record”).
	Therefore, it would have been obvious to one of ordinary skill in the attendance management art at the time of filing to modify Kamar to include comparing scheduled clockings from a historical employee schedule against actual clockings from the historical employee clockings data in order to identify missed clockings, as taught by Cherry, where this would be performed in order to provide an automating time puck system at the working site. See Cherry, co. 1, lines 41-43.

		Regarding claim 3. The combination discloses the method of claim 2, wherein 
		Kamar substantially discloses the claimed invention; however, Kamar fails to explicitly disclose the “a scheduled clocking with no associated actual clocking within an allowable buffer for matching is identified as a missed clocking”. However, Cherry teaches: a scheduled clocking with no associated actual clocking within an allowable buffer for matching is identified as a missed clocking (Cherry, Fig. 5; “assign a start and stop time to each say/shift in awork week schedule and send to devoce 412” [Wingdings font/0xE0] “Assign a set of rounding parameters 414”. “At step 412 a set of work shift schedules is added to the employee information in the database and stored on the employee device … a set of rounding parameters are added … an early actual check-in time (e.g. 6:50 am) is rounded to the work shift start time (7:00 am) if the actual check-in is within the clock-in early parameter (e.g. 20 min) …  Penalties can be established”).
	Therefore, it would have been obvious to one of ordinary skill in the attendance management art at the time of filing to modify Kamar to include a scheduled clocking with no associated actual clocking within an allowable buffer for matching is identified as a missed clocking, as taught by Cherry, where this would be performed in order to provide an automating time puck system at the working site. See Cherry, co. 1, lines 41-43.
	Regarding claims 4. The combination disclose the method of claim 1, wherein generating a risk score (Kamar, Fig. 2-4; “priority predictor 208” + “cost component 204”) for the upcoming scheduled clocking (Kamar, [0039]; “Priority predictor 208 can utilize the data included in these forums to generate Bayesian networks for predicting or prognosticating priority values”) comprises identifying each upcoming (Kamar, [0039]; “priority predictor 208 that can be employed to classify events according to priority (e.g., high, medium, low)”) and scoring scheduled clocking in a given timeframe (Kamar, [0041]; “users can see how many events they have scheduled on any particular day, previous and future events, and/or time intervals between events”). 

	Regarding claims 5 and 12. Claims 5 and 12 have been analyzed and are rejected for the same rationale used to reject claims 4 and 1. Claims 5 and 12 limitations do not teach or define any new limitations beyond claims 4 and 1; therefore, claims 5 and 12 are rejected under the same rationale.

	Regarding claims 8, 16 and 19. The combination disclose the method of claim 1, wherein presenting an alert further comprises: determining whether the risk score (Kamar, Fig. 7; “contrast cost of NON-reminder with cost of interruption 710” [Wingdings font/0xE0] “disseminate reminder message if beneficial 710”. [0057]; “At 710 a comparison can be made with respect to the cost of non-reminder (e.g., the cost of not being reminded about an event or item) and a determined cost of interruption (e.g., Expected Cost of Interruption (ECI)). Based at least in part on the comparison effectuated and carried out at 710 and where it is found to be beneficial to interrupt the user, at 712 reminder messages and/or notifications can be disseminated or delivered to recipients, for example, via email”).
	
	Regarding claim 10. Claim 10 have been analyzed and is rejected for the same rationale used to reject claim 9. Claims 10 limitations do not teach or define any new limitations beyond claim 9; therefore, claims 10 is rejected under the same rationale.

	Regarding claims 14 and 17. The combination disclose the method of claim 1, wherein extracting features representative of the missed clockings is performed in parallel on multiple servers (Kamar, [0028]; “memory jogger component 102 can be implemented entirely in hardware and/or a combination of hardware and/or software in execution … cell phones, smart phones, laptop computers, notebook computers, Tablet PCs, consumer and/or industrial devices and/or appliances, hand-held devices, personal digital assistants, server class machines and computing devices and/or databases”).

	Regarding claim 20. The combination disclose the method of claim 1, wherein generating the machine-learning-based predictive model is based at least in part on a Gradient Boosted Decision Tree (Kamar, [0043]; “memory predictor 210 and/or details predictor 212 can employ the Bayesian construct to produce a decision tree (e.g., see FIG. 6) that can be utilized to isolate and identify key influencing variables as to whether the user forgets about an event or details associated with the event”).

	Regarding claim 21. The combination discloses the method of claim 20, wherein the machine-learning-based predictive model is structured to receive the calculated extracted features as a vector (Kamar, [0060]; “Various classification schemes and/or systems (e.g., support vector machines”).

		Claims 13, 22-25 and 28 are rejected under 35 U.S.C 103 as being unpatentable over Kamar in view of Cherry further in view of Jackson furthermore in view of Amar further in view of U.S. Pat. Pub. 2014/0096249 to Dupont et al. (“Dupont”). 

 	Regarding claim  2013. The combination Kamar in view of Cherry further in view of Jackson furthermore in view of Amar discloses the method of claim 1, wherein 
	The combination substantially discloses the claimed invention; however, the combination lacks “extracting features representative of the missed clockings further comprises identifying an employee's miss rate for at least one of clockings within a recent time period, all historical clockings, clockings at a given time of day, or 25clockings on a given day of the week”. However, Dupont teaches: extracting features representative of the missed clockings comprises identifying an employee's miss rate for at least one of clockings within a recent time period, all historical clockings, clockings at a given time of day, or 25clockings on a given day of the week (Dupont, [1031-1032]; “In order to detect anomalies by deviation [805] on a given feature [2900], a few parameters are needed to configure the model for each actor [220] …  These parameters include … v: length of the sliding time window [380] for baseline pattern computation … w: length of the sliding time window [380] for computation of the current trend (w is typically an order of magnitude smaller than v”. [1379]; “Each alert [305] is laid out horizontally according to its first detection date and vertically according to its relevance [4410]”).

	Therefore, it would have been obvious to one of ordinary skill in the time and behavior tracking art at the time of filing to modify Kamar to include extracting features representative of the missed clockings comprises identifying an employee's miss rate for at least one of clockings within a recent time period, all historical clockings, clockings at a given time of day, 25clockings on a given day of the week, as taught by Dupont, where this would be performed in order to provide a rich, high dimensional model of behavior which allows for even relatively small, subtle changes in behavior to be trapped. See Dupont [0597].    

	Regarding claims 22-25. Claims 22-25 have been analyzed and are rejected for the same rationale used to reject claims 1 and 12-13. Claims 22-25 limitations do not teach or define any new limitations beyond claims 1 and 12-13; therefore, claims 22-25 are rejected under the same rationale.

		Regarding claim 28. The combination furthermore in view of Dupont disclose the method of claim 25, wherein the prediction window corresponds to a duration of about a week that occurs in the future (Kamar, [0041]; “users can see how many events they have scheduled on any particular day, previous and future events, and/or time intervals between events”. [0038]; “Memory jogger component 102 … event time and date, duration”. [0041]; “users can see how many events they have scheduled on any particular day, previous and future events, and/or time intervals between events”).

		Claim 11 is rejected under 35 U.S.C 103 as being unpatentable over Kamar in view of Cherry further in view of Jackson furthermore in view of Amar further in view of U.S. Pat. Pub. 2016/0192325 to BORRAS et al (“BORRAS”).

	Regarding claim 11. The combination discloses the method of claim 1, wherein presenting the alert comprises 
	The combination substantially discloses the claimed invention; however, the combination lacks “repeating the alert unless 15a user acknowledgement is received”. However, BORRAS teaches: repeating the alert unless 15a user acknowledgement is received (BORRAS, Fig; “alert message is transmitted to user(s) 1208” [Wingdings font/0xE0] “alert database updated: alert sent 1210” [Wingdings font/0xE0] Acknowledgment received within first allowed time? 1212” [Wingdings font/0xE0] “resend alert 1214”  [Wingdings font/0xE0] “acknowledgment received within second allowed timer 1206 [Wingdings font/0xE0] “YES”. [0051]; “then in step 1224 the system determines whether there is another person who can be alerted, and if so then the process is repeated with the next secondary person in step 1228. If the list of secondary persons associated with the intended alerting target person have been exhausted, then the system logs a failure in the alerting database in step 1226. Once either a success or failure is logged in steps 1218 or 1226, the method ends 1230 for the particular iteration of the method 1200”).  
	Therefore, it would have been obvious to one of ordinary skill in the time and behavior tracking art at the time of filing to modify Cherry to include repeating the alert unless 15a user acknowledgement is received, as taught by BORRAS, where this would be performed in order to ensure that personnel can take appropriate action in response to the occurrence of a given event or situation, see BORRAS [0005].

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687